DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 6/30/2022, are accepted and appreciated by the examiner. Applicant has amended claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites multiple limitations which lack antecedent basis, as the use the article “the” when no previous instances of the limitations have been defined. These include: 
 “the modal response” (see step 3)
“the jth modal response” (see step 3)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because due to the claim language presented the claim is to “procedure” which is not a process, machine, manufacture, or composition of matter as required by the statue. 
Further, even were claim 1 to be directed to a method (as it would appear to have been intended) Claim 1 would be rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “procedures” to sample an impulse response (step 1), obtain a modal shape matrix (step 2), obtain modal response for a “jth” mode (step 3), and obtain a mode order (step 4). Steps 2-4 are no more than mathematical analysis, and are therefore abstract ideas under step 2a prong one of the subject matter eligibility determination laid out in the 2019 update. Under step 2b prong 2, they claim does not integrate the abstract idea into a practical application, as the only additional limitation is the “sample” in step 1, which is not provided as more than reading a file. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the sampling is no more than routine data collection, and potentially no more than reading a file, and therefore is not significantly more than the abstract idea itself. 
Response to Arguments
The Applicant has argued that the 112 rejections have overcome. However, as pointed out above there are still some indefinite terms due to the use of articles that have not been previously defined.
Applicant's arguments filed regarding the 101 rejection have been fully considered but they are not persuasive. Specifically, the Applicant has argued that the claim has been integrated into a practical application. However, the claim is no more than a calculation of an index. This could be part of any process, industrial or otherwise and is only calculation of a number, which is mathematics and abstract. This number is not used in any way in the claim language, and just determination of the mode order of any structure without using it is not considered integration. The Examiner notes that were limitations regarding its use in bridge monitoring and/or maintenance (such as those argued to be included in the specification) to be positively claimed then further consideration would be required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896